PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


CAROLYN MCKAY SYDNOR,                
              Plaintiff-Appellant,
               v.                           No. 11-1573
FAIRFAX COUNTY, VIRGINIA,
             Defendant-Appellee.
                                     
        Appeal from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
          James C. Cacheris, Senior District Judge.
                 (1:10-cv-00934-JCC-IDD)

                   Argued: May 16, 2012

                  Decided: June 19, 2012

     Before WILKINSON, GREGORY, and FLOYD,
                   Circuit Judges.



Reversed and remanded by published opinion. Judge Wilkin-
son wrote the opinion, in which Judge Gregory and Judge
Floyd joined.


                        COUNSEL

ARGUED: Ellen Kyriacou Renaud, SWICK & SHAPIRO,
PC, Washington, D.C., for Appellant. James Edward Wilcox,
Jr., COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for
2                 SYDNOR v. FAIRFAX COUNTY
Appellee. ON BRIEF: David P. Bobzien, County Attorney,
Peter D. Andreoli, Jr., Deputy County Attorney, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellee.


                         OPINION

WILKINSON, Circuit Judge:

   The plaintiff in this case brought a discrimination claim
against her former employer under the Americans with Dis-
abilities Act ("ADA"), 42 U.S.C. § 12101 et seq., for denying
her a reasonable accommodation following her foot surgery.
The district court dismissed her case after concluding she had
failed to exhaust her administrative remedies by not filing her
proposed accommodation with the Equal Employment Oppor-
tunity Commission ("EEOC"). Because we think that plain-
tiff’s administrative remedies were adequately exhausted, we
reverse and remand for further proceedings.

                              I.

   In January 2009, Carolyn Sydnor, a public health nurse
employed by the Fairfax County Health Department, under-
went surgery on her left foot. She returned to work that
March. On November 23, 2009, Fairfax County terminated
Sydnor from her position because it believed that her medical
restrictions following surgery limited her "capacity to perform
the full clinical duties of a public health nurse."

   Following her termination, Sydnor filed an administrative
charge with the EEOC on December 18, 2009, alleging that
the County had discriminated against her on the basis of her
disability in violation of the ADA. According to her charge,
Sydnor had "requested a reasonable accommodation" from
her manager, Edwyna Wingo, but was denied her desired
relief. The charge did not describe the accommodation
requested.
                   SYDNOR v. FAIRFAX COUNTY                    3
   Along with the charge, Sydnor completed an EEOC intake
questionnaire. In her questionnaire, she described her disabil-
ity as "limited walking ability; cannot lift more than 20 lb.;
must use electric wheelchair if moving for any length of time;
limited writing ability." She also confirmed that she had asked
the County for "changes or assistance to do [her] job because
of [her] disability." In response to the questionnaire’s instruc-
tion to "describe the changes or assistance that you asked for,"
Sydnor wrote that she had requested "to be assigned as Nurse
of the Day and to be in the clinic doing lighter duty work."
She then alleged that in response to her request, "Wingo said
she did not want me around the patients in the clinic because
of my wheelchair."

   The EEOC issued Sydnor a right-to-sue notice on August
10, 2010, and she filed a complaint against the County in fed-
eral court ten days later. Following discovery, the County
moved for summary judgment. As the district court observed,
at this stage of the litigation, Sydnor claimed that the "reason-
able accommodation she should have been offered was to
work in the clinic with a wheelchair." The court denied the
County’s motion after finding that "it remains in dispute
whether Plaintiff could have served as a public health nurse
while in a wheelchair."

   The County then filed a motion in limine seeking to
exclude evidence that Sydnor had requested to work in the
clinic in her wheelchair. According to the County, "the sole
accommodation that Sydnor informed the EEOC that she had
requested was light duty work" and she had "never stated in
her EEOC Charge that she would have been able to perform
the essential job duties of a clinic nurse in a wheelchair." The
district court agreed that plaintiff did not "file her proposed
accommodation with the EEOC" and dismissed the case sua
sponte because of her "failure to exhaust administrative reme-
dies." Sydnor now appeals.
4                  SYDNOR v. FAIRFAX COUNTY
                               II.

   Modeled after Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the ADA incorporates that statute’s
enforcement procedures, id. § 12117(a), including the require-
ment that a plaintiff must exhaust his administrative remedies
by filing a charge with the EEOC before pursuing a suit in
federal court, see id. § 2000e-5(b), (f)(1). Rather than "a for-
mality to be rushed through," this exhaustion requirement is
"an integral part of the Title VII enforcement scheme."
Chacko v. Patuxent Inst., 429 F.3d 505, 510 (4th Cir. 2005).
For one thing, requiring a party to file a charge with the
EEOC "ensures that the employer is put on notice of the
alleged violations," Miles v. Dell, Inc., 429 F.3d 480, 491 (4th
Cir. 2005), thereby giving it a chance to address the alleged
discrimination prior to litigation. This means that injured par-
ties can often obtain relief far earlier than they would be able
to in the courts, where "the ponderous pace of formal litiga-
tion" can force "victims of discrimination . . . to wait while
injustice persists." Chacko, 429 F.3d at 510. (internal quota-
tion marks and citation omitted). For another, the requirement
places the resolution of employment discrimination disputes
initially in the hands of the EEOC. Allowing this agency the
first crack at these cases respects Congress’s intent "to use
administrative conciliation as the primary means of handling
claims, thereby encouraging quicker, less formal, and less
expensive resolution of disputes." Chris v. Tenet, 221 F.3d
648, 653 (4th Cir. 2000).

   The goals of providing notice and an opportunity for an
agency response would be undermined, however, if a plaintiff
could raise claims in litigation that did not appear in his
EEOC charge. To prevent such gamesmanship, we have held
that the "scope of the plaintiff’s right to file a federal lawsuit
is determined by the charge’s contents." Jones v. Calvert
Grp., Ltd., 551 F.3d 297, 300 (4th Cir. 2009). Thus, "a plain-
tiff fails to exhaust his administrative remedies where . . . his
administrative charges reference different time frames, actors,
                   SYDNOR v. FAIRFAX COUNTY                     5
and discriminatory conduct than the central factual allegations
in his formal suit." Chacko, 429 F.3d at 506. We have there-
fore not found exhaustion where a charge alleges only racial
discrimination but the complaint includes sex discrimination,
Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 132-33 (4th Cir.
2002), or where a charge alleges only retaliation but the com-
plaint alleges racial discrimination as well, Jones, 551 F.3d at
301.

    At the same time, however, the exhaustion requirement
should not become a tripwire for hapless plaintiffs. While it
is important to stop clever parties from circumventing statu-
tory commands, we may not erect insurmountable barriers to
litigation out of overly technical concerns. "Title VII . . . sets
up a remedial scheme in which laypersons, rather than law-
yers, are expected to initiate the process." Fed. Express Corp.
v. Holowecki, 552 U.S. 389, 402 (2008) (internal quotation
mark and citation omitted). It would be inconsistent with this
framework to require untrained parties to provide a detailed
essay to the EEOC in order to exhaust their administrative
remedies. As the Supreme Court has made clear,
"[d]ocuments filed by an employee with the EEOC should be
construed, to the extent consistent with permissible rules of
interpretation, to protect the employee’s rights and statutory
remedies." Id. at 406.

   Accordingly, an "administrative charge of discrimination
does not strictly limit a Title VII suit which may follow."
Miles, 429 F.3d at 491. Instead, so long as "a plaintiff’s
claims in her judicial complaint are reasonably related to her
EEOC charge and can be expected to follow from a reason-
able administrative investigation," she "may advance such
claims in her subsequent civil suit." Smith v. First Union Nat’l
Bank, 202 F.3d 234, 247 (4th Cir. 2000). We have therefore
found exhaustion where both the administrative complaint
and formal litigation concerned "discriminat[ion] in promo-
tions" but involved different aspects of the "promotional sys-
tem," Chisholm v. U.S. Postal Serv., 665 F.2d 482, 491 (4th
6                     SYDNOR v. FAIRFAX COUNTY
Cir. 1981), and where both the EEOC charge and the com-
plaint included claims of retaliation by the same actor, but
involved different retaliatory conduct. Smith, 202 F.3d at 248.
In doing so, we have sought to strike a balance between pro-
viding notice to employers and the EEOC on the one hand
and ensuring plaintiffs are not tripped up over technicalities
on the other.

                                    III.

                                     A.

   We now turn to plaintiff’s efforts to satisfy the exhaustion
requirement. It is clear that Sydnor filed an administrative
charge with the EEOC. It is clear that she filed her charge on
time. See 42 U.S.C. § 2000e-5(e)(1). And it is clear that her
charge claimed what her suit now claims—that she had "been
discriminated against based on [her] disability" by being "de-
nied a reasonable accommodation." The County nevertheless
contends that she did not exhaust her administrative remedies.
According to the County, the accommodation Sydnor raised
at summary judgment—working full duty with the assistance
of a wheelchair—is so "fundamentally different" from the one
mentioned in her EEOC questionnaire—light duty work—that
she failed to satisfy the exhaustion requirement.1 Appellee’s
Br. at 8.

  We are not persuaded. The variation in these proposed
accommodations does not mean that Sydnor failed to exhaust
her administrative remedies. The touchstone for exhaustion is
whether plaintiff’s administrative and judicial claims are "rea-
    1
    We note that courts take differing views on a questionnaire’s precise
bearing on the issue of exhaustion. Compare Donnelly v. St. John’s Mercy
Med. Ctr., 635 F. Supp. 2d 970, 999 (E.D. Mo. 2009), with Triplett v. Mid-
west Wrecking Co., 155 F. Supp. 2d 932, 936 (N.D. Ill. 2001). As the par-
ties here make no argument that consideration of the questionnaire should
be excluded, and both parties in fact discuss it at length, we, like the dis-
trict court, shall consider it as well.
                  SYDNOR v. FAIRFAX COUNTY                   7
sonably related," Smith, 202 F.3d at 247, not precisely the
same, and there are sufficient similarities between the two to
find this requirement satisfied here.

   To start with, the allegations in Sydnor’s administrative
documents and her formal lawsuit involved the same place of
work and the same actor. Her EEOC charge stated that she
had "requested a reasonable accommodation from Edwyna
Wingo, Nurse Manager" but "was denied" one, and her ques-
tionnaire indicated that she had desired to work "in the
clinic." At summary judgment, she similarly claimed that she
"was able to work safely in the clinic" but that "Wingo . . .
believed that the Department had no obligation to accommo-
date" her. Sydnor’s case against the County thus did not
involve shifting sets and a rotating cast of characters that
would have deprived her former employer of notice of the
allegations against it. See Chacko, 429 F.3d at 511 (noting
that the "administrative charge and formal complaint must
describe [the] same individuals" (citation omitted)).

   Plaintiff’s administrative and judicial claims also focused
on the same type of discrimination. Her EEOC charge alleged
that she "was denied a reasonable accommodation" and her
formal complaint likewise claimed that the County "has
refused to accommodate her physical impairments." Conse-
quently, the County was on notice from the beginning that it
was accused of not providing a disabled plaintiff with a rea-
sonable accommodation. This was not a case in which "the
EEOC charge alleges discrimination on one basis, such as
race, and the formal litigation claim alleges discrimination on
a separate basis, such as sex," Jones, 551 F.3d at 300, but one
in which the type of prohibited action alleged—discrimination
on the basis of disability by failing to provide a reasonable
accommodation—remained consistent throughout. Indeed, it
is similar to Smith, in which the plaintiff’s underlying claim—
retaliation—did not change, even though the form of the
alleged retaliation—threatened termination and refusal to
offer any other positions—varied. 202 F.3d at 248.
8                  SYDNOR v. FAIRFAX COUNTY
   What is more, plaintiff’s description of her disability did
not shift from the administrative to judicial proceedings.
Unlike some litigants, Sydnor did not attempt to avoid the
exhaustion requirement by raising new disabilities for the first
time in court. See, e.g., Schwertfager v. City of Boynton
Beach, 42 F. Supp. 2d 1347, 1355 n.7 (S.D. Fla. 1999) (hold-
ing that a plaintiff’s administrative claim based on her physi-
cal disability did not satisfy the exhaustion requirement with
respect to her judicial claim based on a mental disability).
Instead, Sydnor notified the County in her EEOC question-
naire that her disability included her "limited walking ability"
and repeated this claim in her complaint by asserting that her
"ability to walk has been substantially limited since [her foot]
surgery." The County was thus aware of the nature of Syd-
nor’s disability well in advance of litigation.

   When taken together, the similarities between Sydnor’s
administrative and judicial narratives make clear that the
County was afforded ample notice of the allegations against
it. This case therefore differs markedly from Chacko, in
which the plaintiff’s EEOC charge and formal suit "dealt with
different time frames, actors, and conduct" such that they "de-
scribe[d] two different cases." 429 F.3d at 511-12. To be sure,
there is a difference between light duty work and full duty
work with the assistance of a wheelchair. The former would
require Sydnor to engage in only a few discrete tasks, the lat-
ter to fulfill all of her normal responsibilities. But even here,
these different proposals are linked together by a similarity—
whatever the task, Sydnor faced the same difficulties in walk-
ing after her foot surgery and needed some form of accommo-
dation. Because one logical accommodation for this specific
disability was the use of a wheelchair, the County should not
have been caught off guard when it was eventually raised. We
therefore believe that this particular distinction does not over-
come the significant similarities in this case that support a
finding of exhaustion.
                   SYDNOR v. FAIRFAX COUNTY                    9
                               B.

  The County also contends that Sydnor did not exhaust her
remedies because she never mentioned the use of a wheel-
chair as a proposed accommodation in her administrative doc-
uments. This argument misses the mark for several reasons.

   For one thing, as the County itself admits, Sydnor referred
to her use of a wheelchair multiple times in her EEOC ques-
tionnaire. Appellee’s Br. at 25-26. In describing her disability,
she stated that she "must use [an] electric wheelchair if mov-
ing for any length of time." Then, when asked "what medica-
tion, medical equipment or other assistance" she used "to
lessen or eliminate the symptoms of [her] disability," she
listed her "electric wheel chair" first. Sydnor also alleged that
her supervisor opposed this form of accommodation, stating
that "Wingo said she did not want me around the patients in
the clinic because of my wheelchair" and that "Wingo told me
she didn’t want me running around in my scooter in the
clinic." These statements plainly put her employer on notice
that Sydnor relied on a wheelchair to do her job. It thus
should have come as no surprise that the use of this device
would eventually be raised as a proposed accommodation.

   Similarly, the disability discussed in Sydnor’s EEOC
questionnaire—"limited walking ability"—should have sig-
naled to the County that the use of a wheelchair could be a
possible proposed accommodation. It is not as if Sydnor
stated that she had a shoulder injury and then surprised her
employer in court with a request to use a wheelchair. Instead,
the accommodation proposed here flowed logically from the
disability discussed in the questionnaire. We are thus hard-
pressed to see how the fact that Sydnor was not more explicit
in her administrative documents failed to provide the County
with notice sufficient "to voluntarily and independently inves-
tigate and resolve the alleged discriminatory actions."
Chacko, 429 F.3d at 510.
10                    SYDNOR v. FAIRFAX COUNTY
   Finally, Sydnor’s request to use a wheelchair to do her job
could "be expected to follow from a reasonable administrative
investigation" by the EEOC. Smith, 202 F.3d at 247. A "rea-
sonable investigation" of a charge of a failure to accommo-
date "would naturally relate to [a plaintiff’s] then-existing
medical restrictions" as well as her employer’s "response, if
any, to those restrictions," Thornton v. United Parcel Serv.,
Inc., 587 F.3d 27, 32 (1st Cir. 2009), including her need for
a wheelchair to fulfill her job responsibilities following foot
surgery. Given that Sydnor’s questionnaire stated that she
needed to "use [an] electric wheelchair if moving for any
length of time" and that her supervisor "said she did not want
[Sydnor] around the patients in the clinic because of [her]
wheelchair," the use of this device would be an obvious sub-
ject for any EEOC investigation. The fact that Sydnor did not
explicitly spell out this accommodation matters not, for it is
well settled that the reasonable investigation standard can
encompass details "not specifically enumerated in the [admin-
istrative] complaint." See Chisholm, 665 F.2d at 491.

   At the end of the day, we cannot see how adopting the
County’s position would further the goals of the exhaustion
requirement. Sending Sydnor back to square one for failing to
list this proposed accommodation in her administrative docu-
ments hardly serves the "purposes of notice and conciliation,"
Chacko, 429 F.3d at 510, as her EEOC questionnaire is
replete with references to her disability and her need to use a
wheelchair. Instead, by dwelling on such technicalities, we
would only undermine the congressional preference for
agency resolution in this area. A quest for absolute precision
in the administrative charge would only "encourage individu-
als to avoid filing errors by retaining counsel," thereby "in-
creasing both the cost and likelihood of litigation."
Holowecki, 552 U.S. at 406. We decline to read the exhaus-
tion requirement that strictly.2
  2
    The parties also dispute whether the exhaustion requirement is a juris-
dictional one. Because we think that Sydnor has exhausted her administra-
tive remedies here, we need not address that question.
                  SYDNOR v. FAIRFAX COUNTY                 11
                             IV.

  We obviously express no view on the merits of Sydnor’s
underlying ADA claim, including the feasibility of any pro-
posed accommodation. But we do think that she has
exhausted her administrative remedies. For the foregoing rea-
sons, we reverse the district court’s decision to dismiss this
case and remand for proceedings consistent with this opinion.

                             REVERSED AND REMANDED